Citation Nr: 1722277	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee medial meniscectomy.

2.  Entitlement to a rating in excess of 20 percent for limitation of extension of the left knee.

3.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing at his local VA office before a member of the Board.  In January 2015, he was scheduled for such hearing; however, he did not appear for the proceeding and has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Therefore, the Board deems his request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2016).  In April 2015 and September 2016, the Board remanded the case for further development.


FINDING OF FACT

The Veteran failed, without adequate reason or good cause, to report for a September 2016 VA examination to evaluate the severity of his left knee disabilities.


CONCLUSIONS OF LAW

1.  Since the Veteran failed, without good cause, to report for the September 2016 VA examination scheduled in connection with his claim of entitlement to a rating in excess of 10 percent for residuals of a left knee medial meniscectomy, that claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 3.158, 3.655 (2016).

2.  Since the Veteran failed, without good cause, to report for the September 2016 VA examination scheduled in connection with his claim of entitlement to a rating in excess of 20 percent for limitation of extension of the left knee, that claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 3.158, 3.655 (2016).

3.  Since the Veteran failed, without good cause, to report for the September 2016 VA examination scheduled in connection with his claim of entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee, that claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 3.158, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks increased ratings for his left knee disabilities, that is, residuals of medial meniscectomy, limitation of extension, and limitation of flexion.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2016); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In December 2009, the Veteran filed a claim for increased rating for his left knee disabilities.  The Veteran underwent VA examination in January 2010, December 2012, and July 2015.  However, the United States Court of Appeals for Veterans Claims (Court) subsequently held that 38 C.F.R. § 4.59 requires that, for purposes of increased rating claims, an examination of a joint must include range of motion testing of both the affected joint and the opposite undamaged joint in active motion, passive motion, weight bearing, and nonweight bearing positions.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As the aforementioned VA examinations did not include range of motion testing results in weight-bearing and non-weight bearing positions, such examinations do not comply with the requirements set forth in Correia.  Accordingly, in September 2016, the Board remanded the Veteran's appeal to conduct a Correia-compliant examination.  The Veteran was scheduled for an examination; however, on September 16, 2016, he cancelled the examination:  stating that his left knee disability has already been examined and rated.  See Exam Details (September 16, 2016).

Prior to cancelling his examination, in a September 2016 letter, VA informed the Veteran that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  Additionally, in December 2016 and January 2017 letters, VA asked him to clarify his reason for cancelling the examination.  Then, in a February 2017 Supplemental Statement of the Case, the RO provided the Veteran with 38 C.F.R. § 3.655(b), which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original increased rating claim, "the claim shall be denied."  To date, the Veteran has not presented any reason for his failure to report for the scheduled examination.  Because 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with a claim for an increase, the claim shall be denied.  As explained above, the Veteran failed to report for the scheduled September 2016 VA examination.  The claim of entitlement to increased ratings for his left knee disabilities is therefore denied.


ORDER

A rating in excess of 10 percent for residuals of a left knee medial meniscectomy is denied.

A rating in excess of 20 percent for limitation of extension of the left knee is denied.

A rating in excess of 10 percent for limitation of flexion of the left knee is denied.


____________________________________________
Steven D. Reiss
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


